Citation Nr: 1819062	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  11-08 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a bilateral shoulder disability.

3.  Entitlement to service connection for a bilateral hip disorder.

4.  Entitlement to service connection for a joint condition.

5.  Entitlement to service connection for a headache disability.

6.  Entitlement to service connection for obesity.

7.  Entitlement to service connection for a liver disorder.

8.  Entitlement to service connection for a neurological condition of the left upper extremity.

9.  Entitlement to service connection for a neurological condition of the right upper extremity.

10.  Entitlement to service connection for a neurological condition of the right lower extremity.

11.  Entitlement to service connection for a neurological condition of the left lower extremity.

12.  Entitlement to service connection for a circulatory disorder.

13.  Whether the Veteran's service-connected major depressive disorder is permanent and total in nature.


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served in the Army National Guard with periods of on active duty from November 1982 to March 1983 and from February 2003 to May 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the May 2010 and July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Commonwealth of Puerto Rico.  The Veteran disagreed with the decisions.  See June 2010 notice of disagreement.

The Board previously remanded these matters in July 2015 for further development.

Following the July 2015 Board remand, the RO issued a June 2017 rating decision which, in pertinent part, granted entitlement to service connection for hypertension, erectile dysfunction and a total disability rating based on individual unemployability (TDIU).  The Board finds that these decisions represent a full grant of benefits sought for these claims and that the matter with regard to these claims has been resolved.  Therefore, no further discussion of these claims shall ensue.


FINDINGS OF FACT

1.  Obesity is not a disability for VA compensation purposes.

2.  The Veteran does not have a diagnosis of a bilateral shoulder disability.

3.  The Veteran does not have a diagnosis of a bilateral hip disability.

4.  The Veteran does not have a diagnosis of a headache disability.

5.  The Veteran does not have a diagnosis of a circulatory disorder.

6.  The preponderance of competent evidence of record shows that the Veteran's current cervical spine disability did not have onset during his active service, was not caused by his active service, and did not manifest within one year of separation from active service.

7.  The preponderance of competent evidence of record shows that the Veteran's fatty liver disorder did not have onset during his active service, was not caused by his active service, and did not manifest within one year of separation from active service.

8.  The preponderance of competent evidence of record shows that the Veteran's joint disorder did not have onset during his active service, was not caused by his active service, and did not manifest within one year of separation from active service.

9.  The Veteran does not have a diagnosis of a neurological condition of the left upper extremity.

10.  The Veteran does not have a diagnosis of a neurological condition of the right upper extremity.

11.  The preponderance of competent evidence of record shows that the Veteran's neurological condition of the left lower extremity did not have onset during his active service, was not caused by his active service, and did not manifest within one year of separation from active service.

12.  The Veteran does not have a diagnosis of a neurological condition of the right lower extremity.

13.  The total occupational and social impairment resulting from major depressive disorder is not permanent in nature.


CONCLUSIONS OF LAW

1.  The criteria for service connection for obesity have not been met.  38 U.S.C. §§ 7104, 7105(b)(2), (d)(5) (2012); 38 C.F.R. §§ 19.4, 20.101, 20.202, 20.2014 (2017).

2.  The criteria for service connection for a bilateral shoulder disability have not been met.  38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

3.  The criteria for service connection for a bilateral hip disability have not been met.  38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

4.  The criteria for service connection for headaches have not been met.  38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).
5.  The criteria for service connection for a circulatory disorder have not been met.  38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

6.  The criteria for service connection for a cervical spine disability have not been met. 38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

7.  The criteria for service connection for a fatty liver disorder have not been met.  38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

8.  The criteria for service connection for a joint disorder have not been met.  38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

9.  The criteria for service connection for a neurological condition of the left upper extremity have not been met.  38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

10.  The criteria for service connection for a neurological condition of the right upper extremity have not been met.  38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

11.  The criteria for service connection for a neurological condition of the left lower extremity have not been met.  38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.3.10 (2017).

12.  The criteria for service connection for a neurological condition of the right lower extremity have not been met.  38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

13.  The criteria for a permanent total disability rating under 38 C.F.R. § 3.340 have not been met. 38 U.S.C. §§ 1502 (a), 5107 (2012); 38 C.F.R. §§ 3.102, 3.340(a), (b) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The requirements of the Veterans Claims Assistance Act have been met in this case.  See 38 U.S.C. §§ 5103, 5103A.  The required notice was provided to the Veteran via letter in March 2010.  The Veteran has not identified any defect in this notice or claimed any prejudice as a result.

VA has also fulfilled its duty to assist the Veteran in developing his claims.  The Veteran's service treatment records (STRs) and post-service VA, Social Security Administration (SSA), and private medical records] have been obtained and associated with the claims file.  The Veteran has not identified any other outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence.  VA also assisted the Veteran by providing him with VA examinations for his claims.

Thus, the Board finds that VA has satisfied its duties to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims.

Legal Criteria

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection may be established under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.
Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established with certain chronic diseases, including arthritis, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Finally, service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish service connection, a veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362 (Fed. Cir. 2010); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Obesity

The Veteran contends he is entitled to service connection for obesity which is either caused by his service or his service-connected lumbar myositis.  Specifically, he has asserted that his back disability makes it difficult for him to exercise and results in him gaining weight.  

VA treatment records as well as the May 2017 VA examination confirm the Veteran has a diagnosis of obesity, dating back to at least 2004.  

However, despite the diagnosis of obesity in the Veteran's record, VA's Office of General Counsel has affirmed VA's longstanding policy that obesity per se is not a disease or injury for purposes of 38 U.S.C. §§ 1110 and 1131 and therefore may not be service-connected on a direct basis, finding it consistent with title 38, United States Code.  VAOPGCPREC 1-2017.  In Marcelino v. Shulkin, No. 16-2149, 2018 U.S. App. Vet. Claims LEXIS 64 (Vet. App. Jan. 23, 2018)., the U.S. Court of Appeals for Veterans Claims (Court) recently upheld the Board's finding that obesity is not recognized by VA as a disease or disability for compensation purposes.  The Court further found that it lacked jurisdiction to entertain the argument that obesity should be considered a disability under VA's rating schedule.  Id.  

In light of the foregoing, the Board finds that obesity, in and of itself, is not a disability for which service connection may be granted.  Accordingly, because the Veteran's obesity does not constitute a current disability for which service connection may be granted, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for obesity.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied. 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

Bilateral Shoulders, Bilateral Hips, Headaches and Circulatory Disorder

The Veteran's service treatment records and postservice treatment records are silent for any complaints, findings, treatment, or diagnoses related to the bilateral shoulders, bilateral hips, headaches, or a circulatory disorder.  Nevertheless, the Veteran was provided a VA examination for these claimed disabilities in May 2017.

The May 2017 VA examiner found the Veteran did not have a diagnosis relating to his shoulders or hips.  In fact, the examiner reported the Veteran was "very surprised" that he had been scheduled for a VA examination for the shoulder and hips as "he ha[d] no shoulder or hip condition and did not claim evaluation of those areas."  Given the Veteran's denial of a bilateral shoulder or hip disability, an examination was not conducted, no diagnosis was offered, and no medical opinion was rendered.  

Additionally, the May 2017 VA examination found the Veteran did not have nor had he ever had a diagnosis of a headache condition.  In fact, the examiner noted the Veteran denied a history of headaches.

Similarly, the May 2017 VA examiner found the Veteran did not have a diagnosis of a vascular disease (arterial or venous).  On examination, the Veteran reported that he had never been diagnosed with a circulatory disorder.  He further reported that his private cardiologist had performed a lower extremity circulatory examination within the past year, and advised him that it was normal.

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Because a diagnosis of a bilateral shoulder, bilateral hips, headaches and circulatory disorder are not shown, service connection for a bilateral shoulder, bilateral hips, headaches and circulatory disorder must be denied because a current disability is not shown by the evidence of record.

In arriving at this conclusion, the Board has also considered the statements made by the Veteran related to his disabilities.  The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).  However, the Board finds that objective medical evidence and opinion is necessary in order to determine whether a present disability of a bilateral shoulders, hips, headaches or circulatory disorder exists.  Notably, at the May 2017 VA examination, the Veteran denied having any of these claimed disabilities.

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a bilateral shoulders, bilateral hips, headaches or circulatory disorder.  Therefore, these claims are denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Cervical Spine

The November 2016, March 2017 and May 2017 VA examiners diagnosed the Veteran with cervical spine diagnoses. These diagnoses satisfy the first prong of the service connection claim, the existence of a present disability.

Regarding the in-service element of a service connection claim, the Veteran contends he had constant upper back pain which he described as pressure or stabbing like pain sensation without irradiation due to his military service.  The Veteran's service treatment records do show a single complaint of neck pain in April 2003.  The assessment was musculoskeletal neck pain.  

Because the in-service treatment records document the existence of pain in the Veteran's neck, the Board finds the in-service element of the Veteran's present claim is supported.  However, the Board finds that there is no nexus between the Veteran's neck condition and his service.

The November 2016 VA medical opinion found that there was no evidence of continuity of chronicity of any cervical condition until 2016.  In so finding, the examiner acknowledged the single evidence of neck pain in April 2003 but found the Veteran's current condition was due to the normal progression of the aging process and not from his isolated incident in service.

A March 2017 VA medical opinion found that the cervical condition observed at the physical examination and objective imaging studies correlated with the normal non-traumatic degenerative changes that occur as part of the aging process.  While there was one incident of cervical pain during service, no other complaints were found during the active service period.  Therefore, it was the examiner's opinion that the April 2003 in-service neck complaint resolved during service and the Veteran's current cervical condition was related to the aging process.

In the May 2017 VA medical opinion, the examiner agreed with the November 2016 medical opinion that the Veteran's cervical condition was less likely than not incurred in or caused by his service.  In particular, while acknowledging the evidence of a single episode of neck pain in service, the examiner pointed out that records were silent for the condition at least within a year of being released from active service.  Further, the examiner noted there was no objective evidence of continuity of treatment for the claimed condition.  The examiner stated that the Veteran's current condition was diagnosed by x-ray several years after active service and was more likely than not due to the natural process of aging.  The examiner further noted that degenerative disc disease is not developed in short periods of time; it is a long standing process.  

The Board finds the opinion in the May 2017 examination supports a finding that there is no causal relationship between the Veteran's current cervical spine disability and his service.  The examiner's opinion was well-reasoned and supported by medical evidence.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (explaining that "most of the probative value of a medical opinion comes from its reasoning").  Significantly, there are no other medical opinions to the contrary.

The Board acknowledges the Veteran's contentions that his cervical spine was hurt in service.  However, the Veteran's statements regarding the cause of his cervical spine disability are lay statements that purport to provide a nexus opinion between his service and his condition, and the Board finds the Veteran's statements are not competent for this purpose.  Although it is error to categorically reject a lay person as competent to provide a nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

In the instant case, the question of whether the Veteran's cervical spine disability was caused in service is not something that can be determined by mere observation.  Nor is this question simple, as it requires clinical testing and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported.  The Board finds the Veteran is competent to describe the pain he experienced in his cervical spine while in service and after he left the service.  However, the causation of the pain requires a medical expert's opinion and objective medical findings.  As such, the Board finds that the Veteran's statements as to the etiology of his cervical spine condition are not competent evidence as to a nexus.

Consequently, the only competent and the most probative evidence of record is the May 2017 VA opinion which determined that there was no relationship between the Veteran's current cervical spine disability and his active service.  The preponderance of evidence is against a finding that the Veteran's cervical spine disability was incurred in service, was proximately due to or the result of his service, or manifested to a compensable degree within one year of separation from active service.  There is no reasonable doubt to be resolved in this case.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Residuals of the Liver

The May 2017 VA examiner found the Veteran had a diagnosis of fatty liver.  This diagnosis satisfies the first prong of the service connection claim, the existence of a present disability.

However, a review of the Veteran's service treatment records is silent for any signs, symptoms or complaints of issues with the Veteran's liver.
Moreover, the May 2017 VA examiner opined the Veteran's fatty liver was less likely than not incurred in or caused by the claimed in-service injury.  In support of that opinion, the examiner indicated the fatty liver was secondary to obesity and hyperlipidemia.

Again, the Board finds the opinion in the May 2017 examination supports a finding that there is no causal relationship between the Veteran's diagnosis of fatty liver and his service.  The examiner's opinion was well-reasoned and supported by medical evidence.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (explaining that "most of the probative value of a medical opinion comes from its reasoning").  

The Board acknowledges the Veteran's contentions that his fatty liver condition was caused by or incurred in-service.  However, the Veteran's contention regarding the cause of his fatty liver condition are lay statements that purport to provide a nexus opinion between his service and his condition, and the Board finds the Veteran's statements are not competent for this purpose.  Although it is error to categorically reject a lay person as competent to provide a nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

In the instant case, the question of whether the Veteran's fatty liver condition was caused in service is not something that can be determined by mere observation.  Nor is this question simple, as it requires clinical testing and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported.  As such, the Board finds that the Veteran's statements as to the etiology of his fatty liver condition are not competent evidence as to a nexus.  Consequently, the only competent and the most probative evidence of record is the May 2017 VA opinion which determined that there was no relationship between the Veteran's fatty liver condition and his active service.  

To the extent the May 2017 VA examiner opined that the fatty liver was secondary to obesity and hyperlipidemia, the Board recognizes that service connection is available on a secondary basis.  See 38 C.F.R. § 3.310.  However, as was explained above, obesity is not recognized as a disability for VA compensation purposes and service connection or that diagnosis has been denied.  Similarly, the Veteran is not service-connected for hyperlipidemia.  Moreover hyperlipidemia is also recognized by VA as a disability for compensation purposes.  Accordingly, service connection on a secondary basis is also not available for the Veteran's claimed fatty liver.  

The preponderance of evidence is against a finding that the Veteran's fatty liver condition was incurred in service, was proximately due to or the result of his service, or manifested to a compensable degree within one year of separation from active service.  There is no reasonable doubt to be resolved in this case.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Joint Condition 

While the VA medical treatment records show complaints of fatigue, muscle pain and joint pain, the May 2017 VA examiner opined the Veteran did not have a current diagnosis associated with any general body pain. See September 2006 VA treatment record.  In so finding, the examiner noted the Veteran's history of pain described as "all joints of my body" since several years that have increased slowly but steady.  The Veteran described the pain as dull and worse in cold weather conditions.  He also reported using an anti-inflammatory medication and physical therapy with air response for treatment and denied swelling, edema or joints and articulations.  

However, the examiner did find degenerative changes on a bone survey as a part of the examination.  The examiner indicated there was no evidence of a non-degenerative arthritis found at this exam and the affected areas documented on examination were in relation to osteoarthritic changes which was a degenerative arthritis.

Further, the May 2017 VA examiner indicated after reviewing the conflicting medical evidence, it was his opinion that the Veteran's joint condition (osteoarthritis) was less likely as not incurred in or caused during service because it was related to the normal changes of aging process.

While there is conflicting evidence as to the presence of a present disability relating to the Veteran's joints, giving the Veteran the benefit of the doubt in finding one, the Board finds the opinion in the May 2017 examination supports a finding that there is no causal relationship between the Veteran's joint condition and his service.  The examiner's opinion was well-reasoned and supported by medical evidence.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (explaining that "most of the probative value of a medical opinion comes from its reasoning").  

The Board acknowledges the Veteran's contentions that he has pain in his joints which has increased over the years and worsens in cold weather.  However, the Veteran's contention regarding the cause of his joint condition are lay statements that purport to provide a nexus opinion between his service and his condition, and the Board finds the Veteran's statements are not competent for this purpose.  Although it is error to categorically reject a lay person as competent to provide a nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

In the instant case, the question of whether the Veteran's joint condition was caused in service is not something that can be determined by mere observation.  Nor is this question simple, as it requires clinical testing and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported.  As such, the Board finds that the Veteran's statements as to the etiology of his joint condition are not competent evidence as to a nexus.

Consequently, the only competent and the most probative evidence of record is the May 2017 VA opinion which determined that there was no relationship between the Veteran's joint condition and his active service.  The preponderance of evidence is against a finding that the Veteran's joint condition was incurred in service, was proximately due to or the result of his service, or manifested to a compensable degree within one year of separation from active service.  There is no reasonable doubt to be resolved in this case.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral Upper and Lower Extremity Neuropathy

The Veteran contends he is entitled to service connection for neuropathy in his bilateral upper and lower extremities.

The record appears to have conflicting evidence as to whether the Veteran has a present diagnosis of neuropathy in any of his extremities.  The November 2016 VA examination diagnosed the Veteran with left lower extremity radiculopathy while the May 2017 VA examiner found the Veteran did not have a present diagnosis of any peripheral nerve condition or peripheral neuropathy, despite the Veteran's contention that he had occasional numbness at upper and lower extremities with no weakness.  In fact, the examiner found only mild numbness on the bilateral upper and lower extremities.  Giving the benefit of the doubt to the Veteran, the Board finds the first prong of the service connection claim is satisfied for the left lower extremity radiculopathy only.

Because the first prong of the service connection claim has not been satisfied for the Veteran's claims of entitlement to service connection for bilateral upper extremity neuropathy and right lower extremity neuropathy, these claims must be denied for lack of a current disability. Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

However, regarding the Veteran's left lower extremity radiculopathy, a medical opinion addressing the possible causation of the present disability and the Veteran's service is necessary.  

A November 2016 VA medical opinion regarding the Veteran's diagnosed left lower extremity neurological condition found the condition was less likely than not incurred in or caused by the claimed in-service injury.  In support of that opinion, the examiner acknowledged the April 2003 service treatment notation which documented the Veteran's fall from 10 feet from a rope maneuver exercise with pain at the sciatic area which is the gluteus area.  The pain was not described as "down the leg" which meant no radicular signs.  The examiner further went on to state that radiculopathy is a condition that has an etiology of anatomical location at the lumbar spine unrelated to the sciatic area.  The etiology of the Veteran's radiculopathy in this case is impingement of the L4 root spinal nerve by a disc protrusion at that level, as seen as the July 2009 MRI.  Based on those facts, the examiner opined the April 2003 event correlated with the Veteran's service-connected lumbar strain and the present lumbar radiculopathy was unrelated to the Veteran's active military service but rather a disc herniation at L4 level that had onset between 2004 and 2009, as evidence at imaging studies.  Further, the examiner found the radiculopathy was not related to the service-connected lumbar strain, or aggravated by the strain because the radiculopathy that is caused by a nerve root impingement at the L5/S1 level of the lumbar spine had an unrelated pathophysiology to the service-connected lumbar strain and myositis.  

The Board finds the opinion in the November 2016 VA medical opinion supports a finding that there is no causal relationship between the Veteran's left lower extremity neuropathy and his service or his service-connected lumbar strain and myositis.  The examiner's opinion was well-reasoned and supported by medical evidence.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304.  Notably, the later May 2017 VA examiner did not find a present diagnosis.

The Board acknowledges the Veteran's contentions that he has occasional numbness in his extremities.  However, the Veteran's contention regarding the cause of his neuropathy are lay statements that purport to provide a nexus opinion between his service and his condition, and the Board finds the Veteran's statements are not competent for this purpose.  Although it is error to categorically reject a lay person as competent to provide a nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

In the instant case, the question of whether the Veteran's left lower extremity neuropathy was caused in service or a service-connected disability is not something that can be determined by mere observation.  Nor is this question simple, as it requires clinical testing and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported.  As such, the Board finds that the Veteran's statements as to the etiology of his neuropathy are not competent evidence as to a nexus.

Consequently, the only competent and the most probative evidence of record is the November 2016 VA opinion which determined that there was no relationship between the Veteran's left lower extremity neuropathy and his active service or his service-connected disabilities.  The preponderance of evidence is against a finding that the Veteran's left lower extremity neuropathy was incurred in service, was proximately due to or the result of his service, or manifested to a compensable degree within one year of separation from active service.  There is no reasonable doubt to be resolved in this case.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Permanent Total Rating for Major Depressive Disorder

Generally, total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a). 

Under 38 C.F.R. § 3.340(b), permanence of total disability will be taken to exist when such impairment is reasonably certain to continue throughout the life of the disabled person.  The permanent loss or loss of use of both hands, or of both feet, or of one hand and one foot, or of the sight of the eyes, or becoming permanently helpless or bedridden constitutes permanent total disability. Diseases and injuries of long standing which are actually totally incapacitating will be regarded as permanently and totally disabling when the probability of permanent improvement under treatment is remote.  Permanent total disability ratings may not be granted as a result of any incapacity from acute infectious disease, accident, or injury, unless there is present one of the recognized combinations or permanent loss of use of extremities or sight, or the person is in the strict sense permanently helpless or bedridden, or when it is reasonably certain that a subsidence of the acute or temporary symptoms will be followed by irreducible totality of disability by way of residuals.  The age of the disabled person may be considered in determining permanence.  Id.   Other factors to consider include failure to pursue treatment and whether the disability has been shown to be of longstanding duration, actually totally incapacitating, or of such a nature as to render the probability of permanent improvement remote. See KL v. Brown, 5 Vet. App. 205, 208 (1993).

The Veteran seeks a permanent total rating under 38 C.F.R. § 3.340 based on the severity and permanence of his major depressive disorder. 

After review of all the lay and medical evidence of record, the Board finds that the evidence is against a finding that the criteria for a permanent total rating under 38 C.F.R. § 3.340 are met.  In so finding, the Board first notes that, typically, psychiatric disabilities are not "static" disabilities by nature, and the severity of a psychiatric disability fluctuates over time and/or with treatment.  See generally 38 C.F.R. § 4.129 (noting that mental disorders that develop in service as a result of a highly stressful event that is severe enough to bring about the veteran's release from active service should be assigned an initial 50 percent rating, at minimum, and scheduled for an examination within the six month period following service separation to determine whether a change in rating is warranted).  

A July 2010 VA treatment notation showed the Veteran was seen for symptoms of depression.  He expressed feelings of sadness, frustration, and loss of health and peace of mind in an embittered manner.

Additionally, a VA examination performed in July 2010 reported symptoms including a sad mood every day of a moderate severity since 2008, lack of interest to perform enjoyable activities every day of a moderate severity, irritability with anger episodes three to four times a week with severe intensity, intolerance to groups of people and tendency to isolate from others every day.  The examiner concluded the Veteran suffered from a depressive condition that caused severe social and occupational impairment.

A July 2014 VA notation reported the Veteran had been depressed due to his lower back pain.  While he felt sad at times, he had the support of his family members, felt secured in the house and reported no perceptual disturbances or suicidal or homicidal ideations.  A November 2014 VA psychiatric progress notation showed the Veteran was taking his prescribed medications and had a GAF score of 55.

In fact, a December 2015 VA treatment notation reported the Veteran was doing more or less well, responding to his psychotropic medications and reporting he spent most of the day at his house with no other perceptual disturbances.  Consistent with the May 2016 VA treatment notation, the Veteran reported depressive symptoms including sadness, irritability, anhedonia, memory loss, poor concentration, and decreased problem solving capacity.  

Thereafter, a November 2016 psychiatric notation reported the Veteran had been feeling sadness for some years, though he indicated he related well with his family members.  In particular, he presented with depressive symptoms including sadness, helplessness, energy, memory loss, poor concentration, and decreased problem solving capacity.  Socially, he reported being married, having children, living with his family, and being retired from work.  On examination, the Veteran was alert and attentive, cooperative and reasonable, his speech was normal, language was intact, and mood was depressed with an affect congruent with mood.  He reported no hallucinations, no illusions, normal and coherent thoughts and no suicidal or violent ideations.  His insight and judgment was fair.  

In light of the evidence from December 2015 which indicated the Veteran was doing more or less well and responding to his psychotropic medications, coupled with the recent November 2016 notations that he is relating well with his family members and married, the Board finds the evidence shows there is a chance his major depressive disorder may improve over time.  A finding of a permanent and total disability is not supported.  

For these reasons, the Board finds that the criteria for a permanent and total rating under 38 C.F.R. § 3.340 for major depressive disorder are not met. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for obesity is denied.

Service connection for bilateral shoulder disability is denied.

Service connection for bilateral hip disability is denied.

Service connection for headaches is denied.

Service connection for a circulatory disorder is denied.

Service connection for a cervical spine disability is denied.

Service connection for a liver disorder is denied.

Service connection for a joint condition is denied.

Service connection for a neurological condition of the left upper extremity is denied.

Service connection for a neurological condition of the right upper extremity is denied.

Service connection for a neurological condition of the right lower extremity is denied.

Service connection for a neurological condition of the left lower extremity is denied.




A permanent total disability rating under 38 C.F.R. § 3.340 for service-connected major depressive disorder is denied.




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


